Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: P117127US 
Filling Date: 12/20/19 
Inventor: LIM et al 
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 05/05/2022.

Acknowledgement
2.	The amendment filed on 05/05/2022, responding to the office action mailed on 03/15/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-3, 5-13, 15, 17-19, 21-23 and 24.


Allowable Subject Matter
3.	Claims 1-3, 5-13, 15, 17-19, 21-23 and 24 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device comprising: at least one contact to the well region, at least a portion of the buried insulator layer over the well region, at least a portion of the second semiconductor layer arranged over the buried insulator layer, a source region and a drain region arranged over the second semiconductor layer, a gate dielectric layer arranged over the second semiconductor layer and arranged laterally between the source region and the drain region, and a gate layer arranged over the gate dielectric layer in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method of forming a semiconductor device, the method comprising: forming a source region and a drain region over the second semiconductor layer; forming a gate dielectric layer over the second semiconductor layer and laterally between the source region and the drain region; and
forming a gate layer over the gate dielectric layer, thereby forming a capacitive structure at least partially within the substrate in combination with all other limitations as recited in claim 18.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896